PER CURIAM.
This is an appeal by wife from certain provisions of a dissolution decree relating to the division of the marital estate and to spousal support.
1. Paragraphs 10 and 11 of the decree are stricken and the following paragraphs are substituted:
“10. The parties’ property at 3710 Duffy Way, Bonita, California, is awarded to petitioner, subject to the first mortgage to Home Savings and Loan in the amount of $31,649.63. Respondent shall assume the second mortgage, payable to North Island Federal Credit Union.
“11. The first mortgage mentioned in paragraph 10 of this decree shall be the sole obligation of petitioner, and respondent shall be held harmless therefrom. The second mortgage mentioned in paragraph 10 of this decree shall be the sole obligation of respondent, and petitioner shall be held harmless therefrom.”
The decree is modified in the foregoing respects and, as modified, is affirmed. No costs to either party.